Larremore, J.
The able and exhaustive opinion of the referee before whom this case was tried, leaves nothing for review but the single conclusion of law upon which his decision is based.
The plaintiff, an eminent chemist of this city, was employed by one of its coroners to make “ toxicological analysis of the remains of certain persons who had died under suspicious circumstances, tending to the belief that they had been feloniously poisoned.” There is no dispute as to the necessity, value, or efficiency of the services thus rendered.
The only obstacle to a recovery therefor, is an alleged want of authority on the part of the coroner to incur such -expense as a county liability.
Under the ruling in the People ex rel. Sherman v. Supervisors of St. Lawrence Co. (30 How. 173), there could be little doubt of the validity of plaintiff’s claim, as the law then stood, for *128the services rendered by him were necessary to the proper execution of an official duty. But we are met by recent legislation on the subject, viz., “ An act fixing the compensation of the coroners of the city and county of New York” (Laws 1868, chap. 565), which fixes the rate of fees of said officers for each specific service performed by them, and enacts (§ 1), that “all other fees or expenses now (then) existing, whether by city or county usage or by law, charged by said coroners, are hereby abolished.”
This limitation of authority by the said coroners to incur, expense, was succeeded and explained by a subsequent act of the Legislature, passed April 13,1811 (Laws 1811, chap. 462), which provides for the employment by said coroners, of a properly qualified physician, to make an external examination or autopsy of any person who shall die from criminal violence, etc., or in any suspicious or unusual manner. The compensation of the physician thus employed, is fixed by said act as follows: three dollars for making such external examination, and ten dollars for making such autopsy.
These two modes of examination appear to have been all that (in the contemplation of the Legislature), were necessary for the discovery of crime in the case of a death occurring in any suspicious or unusual manner.
That the act of May 4th, 1868, was not intended to authorize ^expenditures by said coroners, except as therein specifically provided, is evident by the passage of said act of April 13th, 18U, which would have been unnecessary, if authority jpreviously existed to make such examination or autopsy.
In view of this latter statute, no authority can be inferred, for the making of any examination imposing a county charge except as therein designated.
Fully recognizing the utility and necessity of chemical analyses in furtherance of justice and the detection and punishment of crime, I am forced to the conclusion that plaintiff’s services, however meritorious, were unauthorized, and his appeal should be addressed to the Legislature and not to the court.
Ghables P. Daly, Oh. J., and Robinson J., concurred.
Judgment affirmed.